DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear what the crystallizing in the cubic system is referring to.
As to claims 4, 6, 7 and 21, the word “preferably,” makes the claims indefinite.
Claim 22 recites the limitation "positive electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 does not teach that the electrode is positive.  This then creates antecedent basis issues for claims 23 and 24 for the same reason.
Regarding claim 25, the word, “possibly,” makes the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-16 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (WO Publication 2015-011883).
Regarding claims 1, 4, 6-8 and 22, Yasuda discloses a pre-doping agent used in a positive electrode of a lithium ion secondary battery, the pre-doping agent comprising Li6MnO4 that is made from MnO and Li2O that are mixed at a molar ratio of 1:3 (Page 9, Paragraph 9).  This would result in an x of 0.75, a y of 0, a z of 0.25, and a t of 0, which would fall into the conditions listed in claim 1.
As to claim 2, Yasuda states that the pre-doping agent has a crystal structure (Page 2, paragraph 10).
Regarding claim 3, Yasuda shows in Fig. 14 that the width at mid-height of the line at a 2-theta angle between 40º and 45º is greater than 1º.
As to claim 10, Yasuda teaches that the pre-doping agent comprises from 0.5-20 mass% of carbon (Page 4, Paragraph 6).
Regarding claims 11 and 21, Yasuda states that the pre-doping agent (first active material) is mixed with a positive electrode active material (second active material), and that the amount of the pre-doping agent is 1-20 mass% based on the total of the two active materials (Page 5, Paragraph 6).
zNibCocMndDeOf, wherein 0.2≤a≤1.2, b+c+d+e=1, 0≤e<1, D is Fe, Cr, Cu, Zn, Ca, Mg, S, Si, Al, etc., and 1.7≤f≤2.1 (Page 5, Paragraph 8).
Regarding claim 16, Yasuda discloses LiCoO2 as an example of a positive electrode active material (Page 5, Paragraph 8).
As to claims 19 and 20, Yasuda states that LiMn2O4 can be a positive electrode active material (Page 5, Paragraph 8).
Regarding claims 23 and 24, Yasuda discloses that the battery also comprises a negative electrode, which can be made of graphite or a silicon or tin material (Page 7, last paragraph-Page 8, paragraph 2).
As to claim 25, Yasuda teaches a method of manufacturing the compound comprising a mixing step of mixing the precursors, a heating step that is done in an inert atmosphere at 950 degrees Celsius, a break that would allow for cooling, a milling step that is done in an inert atmosphere, and a second milling step to add the carbon (Page 9, Paragraphs 9-11).
Yasuda teaches every limitation of claims 1-4, 6-8, 10-16 and 19-25 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (WO Publication 2015-011883) in view of Buzanov (“Isothermal diagrams of the Li2O-MnO-MnO2 system”).
The teachings of Yasuda have been discussed in paragraph 5 above.
Yasuda fails to disclose that MnO2 is present in the pre-doping agent in an amount similar to the MnO, and that there is a crystalline phase Li2O.
Buzanov discloses a diagram of the phases of the Li2O-MnO-Mn2O system, which can be used in a cathode of a lithium ion battery (Abstract and Page 268, paragraph 1).  Buzanov also teaches that the amounts of the components can be adjusted to form products with different phases (Abstract).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that a Li2O crystalline phase can be formed and the amounts of MnO and MnO2 can be adjusted to be in similar amounts, as recited in claims 5 and 9, because Buzanov teaches that the amounts of the components can be adjusted to form products with desired phases.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (WO Publication 2015-011883) in view of Levy (U.S. Patent Publication 2013/0323597).
The teachings of Yasuda have been discussed in paragraph 5 above.
Yasuda fails to disclose that the positive electrode active material can be LiFePO4.
Levy discloses a lithium manganese oxide product used in a cathode of a lithium ion battery, which is formed by LiO2, MnO2 and MnO, and which is coated with a LiFePO4 material (Paragraphs 0009, 0100, 0142), as recited in claims 17 and 18 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that a LiFePO4 active material could be used as an alternative to the oxide active materials of Yasuda because Levy teaches that LiFePO4 works effectively with lithium manganese oxide materials, such as the ones used in Yasuda.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722